Citation Nr: 1613925	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  10-30 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for right knee posttraumatic arthritis.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee posttraumatic arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1986 to November 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In June 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes the Veteran included right ankle and hearing loss disabilities in May 2015 correspondence pertaining to his knee appeal.  The Veteran is advised that a claim for benefits, to include claims for increased ratings, must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  Accordingly, if he is seeking an increased rating for his right ankle and/or hearing loss disabilities, he should file the appropriate form with the RO.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary to determine whether the Veteran is entitled to evaluations in excess of 10 percent for his service-connected posttraumatic arthritis of the right and left knees.


The Veteran most recently underwent VA examination for his left knee in August 2014 and for his right knee in April 2015.  While these examinations were conducted fairly recently, the record indicates that the Veteran's knee disabilities may have worsened since then.  Specifically, the Veteran testified during his June 2015 hearing that he frequently used knee braces that extended from his thighs to his ankles, but both the August 2014 and April 2015 VA examiners noted that the Veteran did not use any assistive devices.  He also essentially asserted that the examinations of record do not adequately reflect his symptoms.  Furthermore,    new medical evidence has been added to the record since the last examinations.  Accordingly, remand is warranted for additional examination.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).  

The Board notes the April 2015 supplemental statement of the case indicated the RO reviewed VA treatment record dated August 12, 2014 to March 20, 2015 electronically.  Similarly, the May 2010 statement of the case noted that review     of North Texas Veterans Health Care System records showed he has not received treatment from that facility for the knee disabilities.  However, no VA treatment records during the course of the appeal appear to be contained in the claims file to permit Board review of those documents.  Accordingly, ongoing VA medical records should also be requested.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following actions:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for his claimed disabilities.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.

2. Obtain VA treatment records dating since July2007 and associate them with the electronic claims file.  If no records exist, the claims file should be annotated to reflect such and the Veteran should be notified of such.

3. After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination to assess the current severity of his left   and right knee disabilities.  The claims file should be reviewed by the examiner.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  All symptomatology associated with the Veteran's knee disabilities should be reported, to include range of motion testing and any functional impairment.

4. After undertaking the development above, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished with a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







